NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-3131
                                       __________

                                   ATINA KNOWLES,
                                           Appellant

                                             v.

                               TEMPLE UNIVERSITY
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2-20-cv-03513)
                      Magistrate Judge: Honorable Carol S. Wells
                      ____________________________________

                 Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                  June 23, 2022
        Before: GREENAWAY, JR., PORTER, and NYGAARD, Circuit Judges

                             (Opinion filed: August 2, 2022)
                                     ___________

                                       OPINION*
                                      ___________

PER CURIAM

       Pro se appellant Atina Knowles is a former graduate student of Temple University.

Beginning in the fall of 2016, she attended Temple as a Ph.D. student in the Department


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
of Philosophy. In May 2019, Knowles was dismissed from the program because she

failed her preliminary examinations, a requirement for the degree. Knowles then filed a

complaint in state court asserting that Temple violated her procedural due process rights

in terminating her from the program.1 Temple removed the matter to the District Court

pursuant to 28 U.S.C. § 1331 and the parties consented to proceed before a Magistrate

Judge. In October 2021, following numerous discovery disputes and pretrial

proceedings, the Magistrate Judge granted summary judgment in favor of Temple,

concluding that Temple had not committed any procedural due process violations.

Knowles appealed.2

                                             I.

                                             A.

         Knowles first challenges the Magistrate Judge’s denial of her motion to amend the

complaint. In her proposed amended complaint, Knowles asserted that three professors

involved in her preliminary exams violated her rights to free speech, due process, and

equal protection, and engaged in a civil conspiracy by failing her because they disliked

her and disagreed with her political views. She also asserted that members of the Board

of Trustees acted with reckless indifference toward her clearly established constitutional

rights, in violation of 42 U.S.C. § 1983.


1
 Knowles also asserted breach of contract and promissory estoppel claims, but those
claims were dismissed, and Knowles does not challenge their dismissal on appeal.
Therefore, any such challenge is deemed abandoned. See Kost v. Kozakiewicz, 1 F.3d
176, 182 (3d Cir. 1993).
2
    We have jurisdiction pursuant to 28 U.S.C. § 1291.
                                             2
       We review the Magistrate Judge’s denial of leave to amend for abuse of discretion

and review de novo her determination that amendment would be futile. United States ex

rel. Schumann v. AstraZeneca Pharms. L.P., 769 F.3d 837, 849 (3d Cir. 2014). While

leave should be freely granted to a party to amend its pleadings when justice so requires,

see Fed. R. Civ. P. 15(a)(2), the court may properly deny a party’s motion to amend when

amendment would be futile, see Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d

Cir. 2002).

       The Magistrate Judge did not err in concluding that it would have been futile for

Knowles to amend her complaint. First, Knowles failed to state a claim against the three

professors. As the Magistrate Judge explained, although Knowles couched her claims in

terms of federal and state-law violations, all three proposed claims actually challenge the

academic judgment of her professors. The record reflects that the professors’ decisions to

fail Knowles and remove her from the graduate program were based upon the exercise of

professional judgment, and there is no indication that the professors deviated from

academic norms. See Regents of Univ. of Mich. v. Ewing, 474 U.S. 214, 225 (1985)

(explaining that a court may not override the faculty’s academic decisions unless there is

evidence that the actors deviated substantially from accepted academic norms and “did

not actually exercise professional judgment”); Swartley v. Hoffner, 734 A.2d 915, 921

(Pa. Super. Ct. 1999) (applying Ewing). Contrary to Knowles’s contention, the

Magistrate Judge did not improperly apply the Rule 12(b)(6) standard to her motion to

amend, as amendment is considered futile if the amended complaint would not survive a



                                             3
motion to dismiss for failure to state a claim. See Budhun v. Reading Hosp. & Med. Ctr.,

765 F.3d 245, 259 (3d Cir. 2014).

       Second, Knowles failed to state a claim under § 1983 against the members of the

Board of Trustees, as she did not allege that any of them were personally involved in the

academic decision making that resulted in her dismissal. See Rode v. Dellarciprete, 845

F.2d 1195, 1207 (3d. Cir. 1988) (citations omitted). Accordingly, because amendment

would have been futile, the Magistrate Judge acted within her discretion in denying

Knowles leave to amend the complaint.

                                            B.

       Knowles next challenges the Magistrate Judge’s order denying her motion to

recuse. Knowles moved for recusal on the grounds that the Magistrate Judge made

comments during hearings revealing a “high degree of antagonism” toward her;

habitually spent only hours considering her motions; ignored her legal arguments; and

extended “questionable courtesies” to Temple. The Magistrate Judge denied the motion,

rejecting each of Knowles’s articulated bases for recusal.

       We review the Magistrate Judge’s denial of the recusal motion for abuse of

discretion. See Blanche R.d Corp. v. Bensalem Twp., 57 F.3d 253, 265 (3d Cir.1995). A

judge is required to recuse where her impartiality “might reasonably be questioned,” 28

U.S.C. § 455(a), or if she “has a personal bias or prejudice concerning a party, or

personal knowledge of disputed evidentiary facts concerning the proceeding,” id.

§ 455(b)(1).



                                             4
       We have reviewed the record and see no indicia of partiality or bias in the

Magistrate Judge’s actions. As the Magistrate Judge noted, most of Knowles’s objections

amount to mere dissatisfaction with her legal rulings, and such dissatisfaction is not a

basis for recusal. See Liteky v. United States, 510 U.S. 540, 555 (1994) (“[J]udicial

rulings alone almost never constitute a valid basis for a bias or partiality motion.”);

Securacomm Consulting, Inc. v. Securacom Inc., 224 F.3d 273, 278 (3d Cir. 2000) (“We

have repeatedly stated that a party’s displeasure with legal rulings does not form an

adequate basis for recusal.”). To the extent that Knowles contends that the Magistrate

Judge exhibited antagonism toward her during various proceedings, we have reviewed

the disputed comments and note that recusal is not warranted when a judge shares her

knowledge and experience with a litigant. See Liteky, 510 U.S. at 551, 554.

Accordingly, we find no abuse of discretion in the Magistrate Judge’s denial of the

motion to recuse.

                                             C.

       Next, Knowles argues that during discovery, the Magistrate Judge improperly

ordered her to produce (a) a copy of her current curriculum vitae and (b) an authorization

for the release of her income tax returns. Knowles also argues that the Magistrate Judge

improperly advised her that if she refused to give Temple access to her medical records,

she would be precluded from seeking damages for physical, mental, or emotional injury.

       We “review a district court’s discovery orders for abuse of discretion[] and will

not disturb such orders without a showing of actual and substantial prejudice.”

Cyberworld Enter. Techs., Inc. v. Napolitano, 602 F.3d 189, 200 (3d Cir. 2010).

                                              5
       We see no abuse of discretion here. The Magistrate Judge carefully explained the

reasons for allowing this discovery, and we need not repeat her explanations here.

Furthermore, given that Knowles’s sole claim against Temple—that she was denied

procedural due process—failed at summary judgment, she has not shown how she was

prejudiced by these discovery rulings, all of which pertain to her alleged damages.

                                            D.

       Knowles also challenges the Magistrate Judge’s denial of her motion for sanctions

under Rule 11 of the Federal Rules of Civil Procedure. Knowles moved for sanctions

against Temple and its counsel for: (1) opposing her motion to amend her complaint; (2)

opposing her motion to revoke the assignment of the case to the Magistrate Judge; (3)

filing a motion to compel her to produce certain records; (4) filing a motion to sanction

her for discovery violations; (5) initiating an alleged ex parte communication with the

Magistrate Judge; (6) attempting to improperly influence the Magistrate Judge’s

decisions; and (7) filing a motion to dismiss the complaint in Knowles’s related federal

court action.

       We review a ruling on a motion for Rule 11 sanctions for abuse of discretion. See

Gary v. The Braddock Cemetery, 517 F.3d 195, 201 (3d Cir. 2008). “Sanctions are to be

applied only in the exceptional circumstance where a claim or motion is patently

unmeritorious or frivolous.” Ario v. Underwriting Members of Syndicate 53 at Lloyds

for 1998 Year of Acct., 618 F.3d 277, 297 (3d Cir. 2010) (quotation marks omitted).

       The Magistrate Judge acted well within her discretion in denying the Rule 11

motion. As the Magistrate Judge explained, Rule 11 does not apply to discovery motions

                                             6
practice, see Fed. R. Civ. P. 11(d); Temple reasonably opposed Knowles’s motions to

amend and to revoke the assignment to the Magistrate Judge; Temple’s communications

with the Magistrate Judge were not inappropriate; and the Magistrate Judge could not

sanction Temple for motions it filed in a different case.

                                             E.

       Finally, the Magistrate Judge correctly concluded that Temple was entitled to

summary judgment with respect to Knowles’s procedural due process claim.

       We exercise plenary review over the District Court’s summary-judgment order.

See Camp v. Brennan, 219 F.3d 279, 280 (3d Cir. 2000). Summary judgment is proper if

“the movant shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). We “view the facts in

the light most favorable to the non-moving party and draw all reasonable inferences in

that party’s favor.” S.H. ex rel. Durrell v. Lower Merion Sch. Dist., 729 F.3d 248, 256

(3d Cir. 2013).

       The essence of a procedural due process claim is notice and an opportunity to be

heard. Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 542 (1985). We have

explained that when, as in this case, a student is discharged for academic reasons, all that

is required to satisfy procedural due process is “an informal faculty evaluation with the

student.” Mauriello v. Univ. of Med. & Dentistry, 781 F.2d 46, 51 (1986).

       It is undisputed that after Knowles failed the first attempt to pass her second

preliminary examinations, she filed a grievance with the Philosophy Department and

appealed the denial of that grievance to the College of Liberal Arts Graduate Committee.

                                             7
She followed the same process when she failed the second attempt to pass her second

preliminary examinations. After she was dismissed from the program, the Graduate

Board Student Appeals Committee held a hearing at which she presented evidence and

personally addressed the committee. Given these procedures, the Magistrate Judge

correctly concluded that the procedure provided to Knowles was constitutionally

sufficient. See, e.g., id. at 52 (concluding that a graduate student’s procedural due

process rights had been satisfied because “[she] was informed of her academic

deficiencies, was given an opportunity to rectify them during a probationary period

before being dismissed, and was allowed to present her grievance to the graduate

committee”).

                                             II.

       We have considered Knowles’s remaining arguments on appeal and conclude that

they are meritless. Accordingly, we will affirm.




                                             8